Electronically Filed
                                                        Supreme Court
                                                        SCWC-29044
                                                        02-FEB-2012
                                                        02:35 PM




                              NO. SCWC-29044


          IN THE SUPREME COURT OF THE STATE OF HAWAI#I




                             STATE OF HAWAI#I,
                       Respondent/Plaintiff-Appellee
                                    vs.
                            BRANDON M. VALEROS,
                      Petitioner/Defendant-Appellant




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 29044; CR. NO. 06-1-2281)


                           ORDER OF CORRECTION
               (By:   Recktenwald, C.J., Nakayama, Acoba,
                        Duffy, and McKenna, J.J.)


          The opinion of the court filed on January 27, 2012, is

amended as follows:

          1.     Page 30, line 19 (counsel for petitioner caption):

                  Include “, and Summer Kupau” after “Karen T.

Nakasone” and add an “s” to “Defender” so that, as corrected, the

caption reads:
                     Karen T. Nakasone,
                     and Summer Kupau,
                     Deputy Public Defenders
                     for petitioner/defendant-
                     appellant.

           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

     DATED:   Honolulu, Hawai#i, February 2, 2012.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna




                                 2